Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 7, 21-24 and 26 are pending and being acted upon in this Office Action.  

Rejection Withdrawn
The written description and enablement rejections of claims 1-3, 5, 8-9, 11, 14, 15 and 21-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in light of the claims amendment.  

The rejection of claims 1, 3, 5 and 21-24 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Pat No. 8,574,577, issued ; PTO 892) as evidenced by specification at p. 24 or Presta et al., Cancer Research 57:4593-4599, 1997; PTO 892 is withdrawn in view of the claims amendment. 

The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over US Pat No. 8,574,577, issued ; PTO 892) as evidenced by specification at p. 24 or Presta et al (Cancer Research 57:4593-4599, 1997; PTO 892) in view of WO2010/136492 (Steward hereafter, published ; PTO 892) is withdrawn in view of the claims amendment. 

Conclusion
Claims 1, 7, 21-24 and 26 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644